DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
disclosure is objected to because of the following informalities: 
paragraph [0029], line 1, “dedicated scanner 120” should be --dedicated scanner 125--;
paragraph [0036], line 6, Examiner believes “the third step 315” should be --second step 310--;
paragraph [0037], line 1, “the third step 315” should be --the second step 310--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a scanner configured to determine where empty space exists adjacent to the person” and “a control unit configured to only deploy one or more airbags of the plurality of airbags that inflate in the empty space that has been determined” in claim 1; “one airbag of the plurality of airbags inflated in an empty space is configured to occupy approximately a same amount of space as a person” in claim 5; “the control unit is configured to deploy the one or more airbags in response to a horizontal acceleration acting on the motor vehicle exceeding a predetermined threshold value” in claim 6; and “the control unit configured to deploy an airbag in response to the motor vehicle being about to execute a predetermined driving maneuver” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 7, 14 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 7 recites “the control unit is configured to deploy an airbag in response to the motor vehicle being about to execute a predetermined driving maneuver” and claim 16 recites “determining that the motor vehicle is about to execute a predetermined driving maneuver”, but the specification fails to adequately describe or disclose what a “predetermined driving maneuver” entails, and how they would be determined. Further, from the language of the claim, it appears that the control unit is to predict a maneuver, but the specification does not adequately describe or disclose how a driving maneuver would be predicted. Claims 7 and 16 are examined in view of prior art to the best of Examiner’s understanding of the intent of the Applicant.
Claims 5 and 14 recite that the airbag takes up approximately a same amount of space as a person. However, the specification only states that the airbag would have the same horizontal width as a person. Since a typical person is more than one dimension, the specification fails to provide adequate description to what entails an approximate amount of space the same as a person. In light of the specification, the Examiner has treated the size of the airbag as the dimension recited in the specification as approximately the same width as a person. 

	 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-13, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by German Patent DE 102018204149 to Vetter et al. (hereinafter Vetter; references to paragraph numbers are to the attached computer generated English translation).
Regarding claim 1, Vetter discloses a device for protecting a person standing in a motor vehicle (see Figures 2 and 3), wherein the device comprises comprising: a plurality of numerous airbags (2a, 2b, and 3; see Figure 3) installed in the motor vehicle (see paragraph [0011]); a scanner (see paragraph [0024]) configured to determine where empty space exists adjacent to the person (see paragraph [00024] discussing determining where occupants are positioned and where they are not); and a control unit (see paragraphs [0023] and [0024]; deploying the airbag only when the area of deployment is unoccupied) configured to only deploy one or more airbags of the plurality of airbags that inflate in the empty space that has been determined.
Regarding claim 2, Vetter discloses the plurality of airbags are configured to inflate vertically (see Figures 1-3 where Z is the vertical direction).
Regarding claim 3, Vetter discloses the plurality of airbags are located in a region above the person (see paragraph [0018]) and configured to inflate downward when deployed (see Figures 1-3).
Regarding claim 4, Vetter discloses the plurality of airbags are configured in a horizontal arrangement (airbags 2a, 3, and 2b are arranged horizontally as shown in Figure 3).
Regarding claim 6, Vetter discloses the control unit (see paragraph [0023]) configured to deploy the one or more airbags in response to a horizontal acceleration acting on the motor vehicle exceeding a predetermined threshold value (see paragraph [0023]).
Regarding claim 7, Vetter discloses the control unit (see paragraph [0023]) is configured to deploy an airbag in response to the motor vehicle being about to execute a predetermined driving maneuver (such as braking, see paragraph [0023]).
Regarding claim 8, Vetter discloses the plurality of airbags (2a, 2b, 3) are connected to one another (see Figure 3, connected by tethers 52 and 53).
Regarding claim 9, Vetter discloses a motor vehicle (see paragraph [0011]) having the device of claim 1.    
Regarding claim 10, Vetter discloses a method for protecting a person standing in a motor vehicle (see Figures 2 and 3 and Abstract), the method comprising: scanning, with a scanner (devices for detecting position of passengers or where they are not; see paragraph [0024]), an interior of the motor vehicle; determining an empty space adjacent to the person (device for detecting position of passengers also detect when they are not in areas; see paragraph [0024]); determining at least one airbag of a plurality of airbags in the motor vehicle to inflate in the determined empty space (see paragraph [0024]); and deploying, by a control unit, the at least one airbag (see paragraphs [0023]-[0024] and Figures 2-3).
Regarding claim 11, Vetter discloses inflating the at least one airbag vertically (see Figures 1-3 where Z is the vertical direction).
Regarding claim 12, Vetter discloses inflating the at least one airbag downward from a region located above the person (see paragraph [0018]) and Figure 3).
Regarding claim 13, Vetter discloses arranging the plurality of airbags in a horizontal arrangement (airbags 2a, 3, and 2b are arranged horizontally as shown in Figure 3).
Regarding claim 15, Vetter discloses determining the horizontal acceleration acting on the motor vehicle exceeds a predetermined threshold values and responsively deploying at least one airbag (see paragraph [0023]).
Regarding claim 16, Vetter discloses determining that the motor vehicle is about to execute a predetermined driving maneuver (such as braking; see paragraph [0023]); and responsively deploying the at least one airbag (see paragraph [0023]).  
Regarding claim 17, Vetter discloses connecting the plurality of airbags to each other (see Figure 3; connected by 52 and 53).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Vetter (see above).
Regarding claims 5 and 14, Vetter is discussed above, but fails to explicitly disclose that the airbag deployed has a horizontal width dimension similar to a person. However, Vetter discloses that the curtain is of a width sufficient to deploy between passengers or in areas between where passengers are expected to be (as shown in Figures 2 and 3; see paragraph [0022]). Vetter also shows in the Figures that the airbag is approximately the same width as the person shown in the Figures. It would have been an obvious matter of design choice to make the width the same as a person, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited on the attached PTO-892 includes occupant protection devices that inflate into areas not occupied by occupants.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tiffany L. Webb whose telephone number is (571)272-3950. The examiner can normally be reached M-F: 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.L.W./Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616